DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wake interface element” in claims 1 and 20 (and all their dependents).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Such structure is a motion sensor, a button, a capacitive element or an inductive element or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, Applicant lists the alarm status indicators may include an audible alarm or a haptic alarm, yet claim 1 requires the one or more alarm status indicators to be displayed on the touchscreen lock screen. It is unclear how an audible alarm or a haptic alarm may be displayed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 11, 13-23 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US 2017/0286614) in view of Sleep and Shutdown – on your iPhone (https://www.seniortechclub.com/tech-recipe/sleep-shutdown-iphone-100/).
Note – while the initial publication date of the iPhone related document is unknown, a comment was made on August 16, 2018, before Applicant’s effective filing date. Regardless, the document merely states well-known attributes of an iPhone which were known even before the documents publication.
Regarding claim 1, Morris discloses an ambulatory medicament device configured to generate a dose control signal for delivery of medicament into a subject, the ambulatory medicament device comprising: a monitoring system interface (such as 420) configured to receive status information, wherein the status information comprises at least one of device information pertaining to a condition of the ambulatory medicament device or subject information pertaining to a condition of the subject (CGM, ¶41, ¶50, ¶117, ¶119); a medicament delivery interface configured to operatively connect to a medicament pump 460 configured to infuse medicament into the subject in response to receiving the dose control signal (¶39, apps 410 and 470 on phone, fig 4B, ¶113); a touchscreen controller configured to output display signals configured to generate user interface screens on a touchscreen and to receive user input signals corresponding to user interaction with the touchscreen (fig 2B, fig 3B, ¶144); a memory configured to store specific computer-executable instructions (¶10, ¶104, ¶301); and a hardware processor (¶301) in communication with the memory (¶10, ¶301) and configured to execute the specific computer-executable instructions to at least: receive the status information via the monitoring system interface (¶50); determine that the status information satisfies an alarm condition for the ambulatory medicament device or for the subject (¶152); generate a display of a touchscreen lock screen interface (¶147, smartphone’s lock screen); and display on the touchscreen lock screen interface one or 
While Morris substantially discloses the invention as claimed, it does not expliclity disclose that the generation of a display of a touchscreen lock screen interface and the display of the alarm status indicators occurs in response to a wake interaction with a wake interface element when the ambulatory medicament device is in a sleep state, wherein the touchscreen controller does not receive user input signals when the ambulatory medicament device is in the sleep state.
Morris discloses use the ambulatory medicament device includes a smartphone, such as an iPhone specifically (¶105). 
iPhones have used a wake/sleep button (wake interface element) see https://www.seniortechclub.com/tech-recipe/sleep-shutdown-iphone-100/. Which places the device in a sleep state or awakens it. While in the sleep state, “the device will take no action if you touch the screen”.
One of ordinary skill in the art (and outside of the art, frankly) is aware that pressing the wake button when the device is in a sleep state on an iPhone results in display of the lock screen and notifications, and the touchscreen controller does not receive user input signals when the device is in the sleep state. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the device of Morris such that the generation of a display of a touchscreen lock screen interface and the display of the alarm status indicators occur in response to a wake interaction with a wake interface element when the ambulatory medicament device is in a sleep state, wherein the 
Regarding claim 2, wherein, in response to an unlock gesture interaction with the touchscreen lock screen interface (see claim 1 above regarding common iPhone knowledge; such knowledge includes swipe to unlock, which is an unlock gesture interaction with the touchscreen lock screen interface), the hardware processor is further configured to execute the specific computer-executable instructions to at least permit access to a therapy control element of the ambulatory medicament device (access to the apps within the phone), wherein the therapy -159-control element permits a user to modify a control parameter used in a control algorithm for generating the dose control signal (fig 4A, ¶10, ¶41, ¶44, ¶50, ¶173).  
Regarding claim 3, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: receive an indication of a modification to the therapy control element; and in response to receiving the indication, modify the control parameter based on the indication to obtain a modified control parameter; generate the dose control signal based at least in part on the modified control parameter; and provide, via the medicament delivery interface, the dose control signal to the medicament pump (fig 4A, ¶10, ¶41, ¶44, ¶50, ¶173).
Regarding claim 8, wherein the wake interface element comprises a physical button, a capacitive element, or an inductive element (physical button, see claim 1 above).  
Regarding claim 10, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: determine a severity level of the alarm condition; and select the one or more alarm status indicators to display on the touchscreen lock screen interface based at least in part on the severity level of the alarm condition (¶148 – escalating muter override alert; ¶152 and fig 6A).  
Regarding claim 11, wherein the ambulatory medicament device comprises an insulin pump (¶41, ¶50).  
Regarding claim 13, wherein the one or more alarm status indicators comprise at least one of text information corresponding to the alarm condition, an audible alarm, a visual alarm, or a haptic alarm (¶147, ¶148, ¶152).  
Regarding claim 14, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: receive additional status information via the monitoring system interface; determine that the additional status information satisfies the alarm condition for the ambulatory medicament device or for the subject; and modify the display of the one or more alarm status indicators based on the additional status information satisfying the alarm condition (¶163 – first low alart and urgent low alert).  
Regarding claim 15, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: receive additional status information at a point in time subsequent to receiving the status information via the monitoring system interface; determine that the additional status information does not satisfy the alarm condition for the ambulatory medicament device or for the subject; and cease the display on the touchscreen lock screen interface of the one or more until rises above the low threshold).  
Regarding claim 16, wherein the hardware processor is further configured to determine that the additional status information does not satisfy the alarm condition by determining that the additional status information indicates resolution of the alarm condition (¶163 including rising above the low threshold).  
Regarding claim 17, wherein the status information is received from a sensor that measures at least one of a characteristic of the ambulatory medicament device or a physiological parameter of the subject (¶119).  
Regarding claim 18, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: receive additional status information via the monitoring system interface; determine that the additional status information satisfies a second alarm condition for the ambulatory medicament device or for the subject; and display on the touchscreen lock screen interface an additional alarm status indicator corresponding to the second alarm condition (¶163).  
Regarding claim 19, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: receive additional status information via the monitoring system interface; determine that the additional status information satisfies a second alarm condition for the ambulatory medicament device or for the subject; and modify the display of the one or more alarm status indicators based on the additional status information satisfying the second alarm condition (¶163).  
Regarding claim 20, Morris discloses a computer-implemented method of displaying an alarm status indicator corresponding to an alarm condition of a subject or of an ambulatory medicament device configured to generate a dose control signal configured to cause a medicament pump to infuse medicament into the subject (¶41, 50, ¶147), the computer-implemented method comprising: by a hardware processor (¶301) configured to generate the dose control signal configured to cause the medicament pump to infuse medicament into the subject (¶10, ¶301), receiving status information comprising at least one of device information pertaining to a condition of the ambulatory medicament device or subject information pertaining to a condition of the subject (¶41, ¶50, ¶117, ¶119); determining that the status information satisfies an alarm condition for the ambulatory medicament device or for the subject (¶152); generating a display of a touchscreen lock screen interface (¶147); and -162-displaying on the touchscreen lock screen interface the alarm status indicator corresponding to the alarm condition, wherein the alarm status indicator is displayed at least while the ambulatory medicament device remains in a locked state (¶147).  
While Morris substantially discloses the invention as claimed, it does not disclose receiving an indication of a wake interaction with a wake interface element of the ambulatory medicament device when the ambulatory medicament device is in a sleep state, and in response to the wake interaction with the wake interface element performing the generating a display of a touchscreen and displaying on the touchscreen lock screen interface the alarm status indicator. 
Morris discloses use the ambulatory medicament device includes a smartphone, such as an iPhone specifically (¶105). 

One of ordinary skill in the art (and outside of the art, frankly) is aware that pressing the wake button when the device is in a sleep state on an iPhone results in display of the lock screen and notifications, and the touchscreen controller does not receive user input signals when the device is in the sleep state. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the device of Morris such that the generation of a display of a touchscreen lock screen interface and the display of the alarm status indicators occur in response to receiving an indication of a wake interaction with a wake interface element of the ambulatory medicament device when the ambulatory medicament device is in a sleep state as is known in smartphones (including apple iPhones) to conserve the devices battery and prevent use of the device until a user is ready to use the device.
Regarding claim 21, wherein a touchscreen controller of the ambulatory medicament device does not receive user input signals when the ambulatory medicament device is in the sleep state (see claims 1 and 20 above).  
Regarding claims 22, 23 and 25-30, see claims 2, 3, 10, 14-16, 18 and 19 above.

Claims 4-7, 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US 2017/0286614) in view of Sleep and Shutdown – on your iPhone (https://www.seniortechclub.com/tech-recipe/sleep-shutdown-iphone-100/) and further in view of iOS 10’s ‘Raise to Wake’ only works on new iPhones (https://www.cultofmac.com/433989/ios-10s-raise-to-wake-only-workers-on-new-iphones/).
Regarding claim 4, while Morris substantially discloses the invention as claimed, it does not disclose wherein the wake interface element comprises a motion sensor, and wherein the wake interaction comprises movement of the ambulatory medicament device. iPhones introduced “raise to wake” which detects motion of the device to wake the device. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to utilize a motion sensor as (at least one of) the wake interface element, and wherein the wake interaction comprises movement of the ambulatory medicament device as is known in iPhones to allow a user to merely pick up the device in order to wake it up. 
Regarding claim 5, while Morris substantially discloses the invention as claimed, it does not disclose wherein the motion sensor comprises an accelerometer specifically. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine which type of sensor to use to detect motion, including an accelerometer, the most notoriously well-known sensor for detecting motion.
Regarding claim 6, wherein the movement of the ambulatory medicament device corresponds to a particular motion (see claim 4 above).  
Regarding claims 7 and 24, while Morris substantially discloses the invention as claimed, it does not disclose wherein the particular motion is indicative of a user moving the ambulatory medicament device within visual range of the user. Apple released face 
Regarding claim 9, wherein the wake interaction further comprises receiving a biometric input (see claim 7 regarding face, or touch ID which was mentioned in the raise to wake reference which was unveiled September 9, 2014).  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US 2017/0286614) in view of Sleep and Shutdown – on your iPhone (https://www.seniortechclub.com/tech-recipe/sleep-shutdown-iphone-100/) and further in view of Regittnig et al (US 2009/0005724).
Regarding claim 12, Morris discloses the pump may administer insulin (¶41, ¶50) while Morris substantially discloses the invention as claimed, it does not disclose wherein the ambulatory medicament device comprises is capable of administering a counter-regulatory agent. Regittnig discloses a pump which delivers glucagon if glucose is too low (¶45) or insulin if glucose is too high (¶45). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Morris such that the pump also delivers counter-regulatory agent glucagon as taught by Regittnig to allow the pump to better control glucose levels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783